Citation Nr: 0617470	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision of the RO.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran did not manifest hearing problems in service 
or for many years thereafter.  

3.  The veteran's currently demonstrated bilateral hearing 
loss disability is not shown to be due to noise exposure or 
other event or incident during his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
hearing loss due to disease or injury that was incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2005).  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, letters 
dated in December 2002, January 2003, April 2003, and May 
2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The 2002 and 2003 letters informed him that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims folder.  The veteran was also 
accorded a VA examination in November 2002.  See 38 C.F.R. § 
3.159(c)(4).  

Due to the completeness of the record and the 2002 VA 
examination, the Board finds that no useful purpose would be 
served in undertaking more development. 

Such a remand would result in unnecessarily imposing further 
burdens on VA with no additional benefit flowing to the 
veteran. Similarly, as the veteran has indicated in a 
December 2005 letter that there is no other obtainable 
evidence, further development by the Board would serve no 
useful purpose.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
defect is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.   


Hearing loss

The veteran is seeking service connection for hearing loss.  
He asserts that his hearing disability developed as a result 
of exposure to noise connected to machine gun fire, cannon 
fire, howitzer fire and engine noise in an armored personnel 
carrier.  The veteran's DD Form 214 reflects that the 
veteran's military specialty was light weapons infantry.  

In an October 2003 statement, the veteran states that his 
service job exposed him to live fire exercises without the 
benefit of hearing protection.  The veteran also claimed that 
due to these exercises, ringing and roaring noises stayed in 
his ears "forever, after."

A careful review of the veteran's service medical records 
shows that they are negative for any complaints or findings 
of hearing loss.  In fact, the reports of medical examination 
from induction in 1958 and separation in 1960 reflect hearing 
that was 15/15 or within normal limits.  

The veteran declared in his separation physical report that 
his present health was "good," and he checked that he had 
no ear trouble.  

Following service in 1982, the veteran was hit by a vehicle.  
The letters from private physicians in July 1984 and April 
1988 stated that the veteran's hearing deteriorated after his 
accident.  

One of the doctors noted in his July 1984 letter that, while 
he could not determine the cause of the veteran's hearing 
loss, the hearing loss began two years previously.   Another 
doctor noted during a May 1984 examination that the veteran 
had nerve damage in the accident and had "lost his hearing 
since then."   

On a private audiological evaluation in April 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
62
62
65
70
75
LEFT
62
55
65
70
75

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 72 percent in the left ear.  

The Board has reviewed the veteran's VA medical records from 
2002 to the present.  

The veteran was evaluated for hearing aids by a VA examiner 
in November 2002.  The consultation notes reveal that the 
veteran generally had severe hearing loss through 4000 Hertz 
with word recognition scores of 32 percent in the right ear 
and of 36 percent in the left ear.  

The consultation notes from 2002 also state that the veteran 
claimed that his hearing loss began twenty years previously.  
The examiner stated that the veteran's history "[was] 
positive for occupational and military noise exposure."  The 
VA issued the veteran hearing aids.  There are no further 
records of VA treatment for hearing impairment.  

Although the veteran may presently sincerely believe that he 
incurred his hearing loss as a result of being exposed to 
various gun fire and engine noise, he is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The veteran has provided five lay statements stating that he 
had hearing problems immediately upon his discharge, but none 
of them is supported by medical evidence or by the other 
evidence in the record.  See Espiritu supra.  

In fact, the medical evidence on file clearly shows the onset 
of hearing complaints and actual findings of impaired 
auditory acuity at a time many years after service.  

Although the competent evidence demonstrates a current 
hearing disability for VA compensation purposes, the 
preponderance of the evidence does not establish the presence 
of a hearing loss until after the veteran's 1982 accident.  

The provided medical records do not establish a nexus linking 
the current hearing disability to any event or incident of 
the veteran's period of active service.  The competent 
evidence clearly establishes the onset of the claimed 
bilateral hearing disability to a time remote from this 
service.  

To conclude, as the preponderance of the evidence is against 
the claim, service connection is not warranted.  



ORDER

Service connection for a bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


